Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Simons et al. (U.S. 5,887,174), Song et al. (U.S. 2020/0286146), Cagan et al. (U.S. 2018/0276278), Lin et al. (U.S. 2020/0202246) are the closest prior art references to the independent claimed limitations. Simons disclosed directed acyclic graphs corresponding to basic blocks of instructions. Song and Cagan disclosed subgraph isomorphism as a computational task that receives graphs and compares them for full or partial overlap. Lin disclosed execution of multiple data flow graphs for multiple processes on separate computation devices. However, these references alone or in combination failed to teach all of the independent claim limitations. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Stanfill (U.S. 7,167,850), taught graph-based computation.
Hunter (U.S. 2021/0073285), taught storing versions of directed graphs. 
Ueno et al. (U.S. 2016/0217007), taught assigning jobs in a graph to computing resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183